UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:0-27672 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: North Central Bancshares, Inc. 825 Central Avenue Fort Dodge, Iowa 50501 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Financial Report December 31, 2010 Table of Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits, December 31, 2010 and 2009 2 Statement of Changes in Net Assets Available for Benefits, Year Ended December 31, 2010 3 Notes to Financial Statements 4 - 12 Supplemental Schedule Schedule H - Part IV, Line 4i - Schedule of Assets (Held at End of Year), December 31, 2010 13 Report of Independent Registered Public Accounting Firm To the Plan Administrator and Participants First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Fort Dodge, Iowa We have audited the accompanying statements of net assets available for benefits of First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of the year ended December 31, 2010, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McGladrey & Pullen, LLP Des Moines, Iowa June 23, 2011 1 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Statements of Net Assets Available for Benefits December 31, 2010 and 2009 (As Revised) ASSETS Investments, at fair value $ $ Receivables Employer contributions Notes receivable from participants Total receivables Total assets LIABILITIES - - NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See Notes to Financial Statements. 2 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2010 Additions to net assets attributed to: Investment income: Interest and dividends $ Net appreciation in fair value of investments Interest income on notes receivable from participants Contributions: Participants Employer Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Net increase Net assets available for benefits: Beginning of year End of year $ See Notes to Financial Statements. 3 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Note 1. Plan Description The following description of First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan (the Plan) provides only general information.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General and eligibility:The Plan is a defined contribution plan covering substantially all employees of First Federal Savings Bank of Iowa and its subsidiaries (collectively, the Company).Employees are eligible to make salary deferral contributions on the first day of the month coincident with or following the completion of 60 days of service and attainment of age 21.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions and investment options:Each year participants may contribute from 1% to 100% of pretax annual compensation, subject to an annual limit, as defined by the Plan.Participants may also contribute amounts representing distributions from other qualified defined benefit or contribution plans.The employer will match 50% of employee contributions, not in excess of 6%.In addition, the Company may also make discretionary contributions to the Plan.No discretionary contribution was made for 2010 or 2009.Participants direct the investment both of their contributions and employer contributions (if any) into various investment options as made available and determined by the Plan Administrator.Participants may change their investment options daily. Participant accounts:Each participant’s account is credited with the participant’s contribution and allocations of (a) the Company’s matching contribution, (b) the Company’s discretionary contributions and (c) Plan earnings, and is charged with an allocation of administrative expenses.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting:Participants are immediately vested in their contributions and actual earnings thereon.Employer contributions into participant accounts and earnings thereon are fully vested after three years of service. Payment of benefits:Participants or their beneficiaries are eligible for benefits upon heavy financial need, retirement, termination, death or disability.Benefits shall be distributed through the participant election of a lump-sum payment or annuity. Notes receivable from participants:Participants may borrow from the vested portion of their account any amount between $1,000 and $50,000, reduced by their highest outstanding note receivable balance from the Plan during the preceding 12 months.In no event can a participant borrow more than 50% of their vested account balance.Terms range from 1 - 15 years for the purchase of a primary residence or 1 - 5 years for all other notes receivable.The notes receivable outstanding as of December 31, 2010 are due at varying dates through September 2015, with interest rates ranging from 4.25% - 8.25%.The notes receivable are secured by the balance in the participant’s account.Principal and interest are paid ratably through payroll deductions. 4 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Note 2. Significant Accounting Policies Basis of accounting:The financial statements of the Plan are prepared under the accrual method of accounting. Investment valuation and income recognition:The Plan’s investments are stated at fair value.Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 9 for discussion of fair value measurements. As described in Financial Accounting Standards Board (FASB) Staff Position AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the FSP), investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The Plan invests in investment contracts through a bank common collective trust.As required by the FSP, the statement of net assets available for benefits presents the fair value of the investment in the bank common collective trust as well as the adjustment of the investment in the bank common collective trust from fair value to contract value relating to the investment contracts.The statement of changes in net assets available for benefits is prepared on a contract value basis. Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date.Interest is recorded on the accrual basis. Notes receivable from participants:Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest. Delinquent loans are treated as distributions based upon the terms of the plan document. Payment of benefits:Benefits are recorded when paid. Forfeitures:At December 31, 2010 and 2009, forfeited nonvested accounts totaled $14 and $12, respectively.Forfeitures are used to pay plan expenses and reduce employer contributions.Forfeitures used to reduce employer contributions totaled $5,201 and $4,342 for the years ended December 31, 2010 and 2009, respectively. Accounting estimates and assumptions:The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. 5 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Current accounting developments:In September 2010, FASB issued an amendment, Plan Accounting-Defined Contribution Pension Plans: Reporting Loans to Participants by Defined Contribution Pension Plans, which provides guidance on how loans to participants should be classified and measured by defined contribution pension plans. This amendment requires that participant loans be classified as notes receivable from participants, which are segregated from plan investments and measured at their unpaid principal balance plus any accrued but unpaid interest.This amendment was effective for periods ending after December 15, 2010, with early adoption permitted. This amendment requires retrospective application to all periods presented. This amendment was adopted for the year ended December 31, 2010 and retrospectively applied to December 31, 2009. Prior year amounts and disclosures have been revised to reflect the retrospective application of adopting the new amendment. The adoption resulted in a reclassification of participant loans totaling $70,559 from investments to notes receivable from participants as of December 31, 2009. There was no impact to the net assets as of December 31, 2009 as a result of the adoption. In January 2010, the FASB issued an amendment which requires new disclosures and reasons for transfers of financial assets and liabilities between Levels 1 and 2. This amendment also clarifies that fair value measurement disclosures are required for each class of financial assets and liabilities, and disclosures about inputs and valuation techniques are required for both Level 2 and Level 3 measurements. It further clarifies that the reconciliation of Level 3 measurements should separately present purchases, sales, issuances, and settlements instead of netting these changes. The amendment was adopted during the year ended December 31, 2010 and did not have a material impact on the Plan’s financial position or Statement of Changes in Net Assets Available for Benefits. Note 3. Administrative Expenses Certain administrative functions are performed by officers or employees of the Company.No such officer or employee receives compensation from the Plan.Certain other administrative expenses are paid directly by the Plan. Note 4. Investments The following table presents investments that represent 5% or more of the Plan’s net assets at December 31, 2010 and 2009: December 31, Common collective trusts: Principal Stable Value Fund, at fair value $ $ Pooled separate accounts: Principal Large-Cap S&P 500 Index Fund Principal Mid-Cap S&P 400 Index Fund Mutual funds: PIMCO Total Return Fund Common stock of North Central Bancshares, Inc. 6 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements During the year ended December 31, 2010, the Plan’s investments in pooled separate accounts, common\collective trust (estimated fair value), common stock, and mutual funds (quoted market price) (including investments bought, sold and held during the year) appreciated (depreciated) in value as follows: Pooled separate accounts $ Common/collective trust funds Common stock Mutual funds $ Note 5. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of termination of the Plan, employees will become fully vested in accounts. Note 6. Tax Status The Internal Revenue Service has determined and informed the Company by a letter dated March 7, 2002 that the Plan and related trust are designed in accordance with applicable sections of the Internal Revenue Code.The Plan has been amended since receiving the determination letter.However, the Plan Administrator believes that the Plan is designed and is being operated in compliance with the applicable requirements of the Code. Under the accounting guidance on uncertainty in income taxes, management evaluated the Plan's tax positions and concluded that the Plan had maintained its tax exempt status and has taken no uncertain tax positions that require adjustments to the financial statements. Therefore, no provision or liability for income taxes has been included in the financial statements. The Plan is no longer subject to income tax examinations by the U.S. federal, state or local tax authorities for years before 2007. Note 7. Related-Party Transactions The Plan purchased 9,038 and 28,027 shares of common stock of North Central Bancshares, Inc., a party-in-interest, for $140,125 and $370,848 and sold 2,781 and 12,682 shares for $42,534 and $169,747 during the years ended December 31, 2010 and 2009, respectively.The Plan received $7,430 of dividend income on the North Central Bancshares, Inc. common stock during the year ended December 31, 2010. Certain Plan investments are shares of pooled separate accounts and common/collective trust funds managed by Delaware Charter Guarantee & Trust Company d/b/a Principal Trust Company.Principal Life Insurance Company and Delaware Charter Guarantee & Trust Company d/b/a Principal Trust Company are the custodians as defined by the Plan and, therefore, these transactions qualify as party-in-interest transactions. 7 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements Note 8. Risks and Uncertainties The Plan invests in various investment securities.Investment securities are exposed to various risks such as interest rate, market and credit risks.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Note 9. Fair Value Measurements Accounting guidance on fair value measurements and disclosures, defines fair value, establishes a framework for measuring the fair value of assets and liabilities using a hierarchy system, and expands disclosures about fair value measurement.It clarifies that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts business. The Plan’s statement of net assets available for benefits contains Plan investments and participant loans that are recorded at fair value on a recurring basis.The three-level valuation hierarchy for disclosure of fair value is as follows: Level 1 uses quoted market prices in active markets for identical assets or liabilities. Level 2 uses observable market based inputs or unobservable inputs that are corroborated by market data. Level 3 uses unobservable inputs that are not corroborated by market data. When available, quoted market prices are used to determine the fair value of investments held in the Plan and such items are classified within Level 1 of the fair value hierarchy.An example is mutual funds with available market prices.A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below.The level to which an asset or liability is classified is based upon the lowest level of input that is significant to the fair value measurements.There have been no changes in valuation methodologies at December 31, 2010 compared to December 31, 2009.There were no significant transfers between Level 1, 2, or 3 assets or liabilities during the year ended December 31, 2010. Pooled separate accounts:Net asset value (NAV) of each of the pooled separate accounts is calculated in a manner consistent with U.S. GAAP for investment companies and is determinative of their fair value and represents the price at which the Plan would be able to initiate a transaction.Several of the separate accounts invest in publicly quoted mutual funds or actively managed stocks.The fair value of the underlying mutual funds or stock is used to determine the NAV of the separate account, which is not publicly quoted.These fair values are classified within Level 2 of the valuation hierarchy. Common/collective trust:The common/collective trust fund is reported at fair value as determined by the NAV.The NAV is based on the underlying investments comprising the trust based upon audited financial statements and is classified within Level 2 of the valuation hierarchy. 8 First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan Notes to Financial Statements North Central Bancshares, Inc. common stock:The common stock fund contains the Plan’s investment in North Central Bancshares, Inc. common stock, which is recorded at fair value, which is the closing price per the Nasdaq Market, and is classified within Level 1 of the valuation hierarchy. Mutual funds:Mutual funds are reported at fair value based on the quoted market price of the fund and are classified within Level 1 of the valuation hierarchy. The following tables present the balances of assets and liabilities measured at fair value on a recurring basis by level as of December 31, 2010 and 2009: Fair Value Measurements at December 31, 2010 Quoted Prices in Significant Other Significant Total Active Markets for Observable Unobservable December 31, Identical Assets Inputs Inputs (Level 1) (Level 2) (Level 3) Assets: North Central Bancshares, Inc. common stock $ $ $
